Ufr-Jfe
                                       ELECTRONIC RECORD



                                                                              Miscellaneous/Other Criminal
                                                                              including Misdemeanor or
COA #       09-14-00240-CR                                OFFENSE:            Felony

STYLE:      Jessie Haynes v. The State of Texas           PUNISHMENT:


                                                          COUNTY:            Jefferson


TRIAL COURT:             County Court at Law No 3                      Appellant's                MOTION
TRIAL COURT #:           299967                               FOR REHEARING IS:          OVERRULED
TRIAL COURTJUDGE:        Judge Langston Adams                 DATE:         01-08-16
DISPOSITION:       AFFIRMED                                   JUDGE:        PER CURIAM




DATE:         12-23-15

JUSTICE:      LeanneJohnson           PC     NO     S   YES

PUBLISH:      NO                      DNP:    YES


CLK RECORD:        09-16-14                             SUPPCLKRECORD:
RPT RECORD:        01-21-15                             SUPP RPT RECORD:
STATE BR:          05-20-15                             SUPP BR:
APP BR:            04-21-15                             PRO SE BR:




                                                                                       llfe-U»
                                IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                  CCA#             PD 0116-16



          APPELM^S Petition                                        Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                DATE:

                                                                   JUDGE:

DATE:       ot/py/w                                                SIGNED:                         PC:

JUDGE:           //%? UlAxJ-?^                                     PUBLISH:                       DNP:




                   . MOTION FOR REHEARING IN                       MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                ON

JUDGE:                                                             JUDGE: